DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Macnaughtan et al, US 2020/0138034 in view of Shabanova et al, US 2019/0023476.
Macnaughtan et al teach a ready-to-use disinfecting composition comprising from 0.05 to 0.5% hypochlorite, surfactant, and the balance water wherein the composition has a pH of from 9 to 11.5, and exhibits at least a 3-log reduction against C. diff (claim 18).  An example of such a composition comprises 2100 ppm NaOCl, 0,0516 lauramine oxide, and the balance water with an R value of 1 (¶71, example 3-5), and this composition may be employed as a pre-moistened disinfecting wipe (¶74).  
With respect to claim 18, sodium lauryl sulfate is a preferred surfactant of the invention (example 3-3).
This is precisely the composition claimed, and may be found impregnated on wipes, but the reference does not teach the wipes with a burstable pouch within the package.
Such wipes with a burstable pouch are well-known in the art however, as taught by Shabanova et al, where disinfectant wipes are contained in a flexible sealed container with a burstable sachet separated from the wipes, wherein the user presses the sealed container to burst the sachet, then removes the wetted wipes to use them to disinfect a surface (claims 1, 6, and 9).
It would have been obvious for one of ordinary skill in the art to use a disinfecting solution designed for use with a wipe in the burstable sachet disinfecting wipe system of Shabanova as such systems are well-known in the art, and have advantages over pre-moistened wipes in that the liquid is not employed until the time of use, virtually eliminating the possibility the wipe could dry out before being employed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761